IN THE SUPREME COURT OF IOWA
                              No. 21–0148

              Submitted April 15, 2021—Filed May 28, 2021
                       Amended August 3, 2021


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

HAROLD K. WIDDISON,

      Respondent.



      On review of the report of the Iowa Supreme Court Grievance

Commission.



      Iowa Supreme Court Grievance Commission determined that an

attorney violated multiple rules of professional conduct and recommended

the attorney’s license be suspended. LICENSE SUSPENDED.



      Appel, J., delivered the opinion of the court, in which all justices
joined.



      Tara van Brederode and Crystal Rink, Des Moines, for complainant.



      John C. Gray, Sioux City, for respondent.
                                        2

APPEL, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board charged Iowa

attorney Harold K. Widdison with a series of ethical violations related to

his conduct during his postdivorce litigation and trust account

management.      After a hearing, the Iowa Supreme Court Grievance

Commission determined that Widdison violated Iowa Rules of Professional

Conduct 32:3.1 (frivolous defenses or proceedings), 32:3.3(a)(1) (false

statements of law or fact before a tribunal), 32:8.2(a) (false statement

regarding the integrity of a judge), and 32:8.4(c) (dishonesty, fraud, deceit,

or misrepresentation). The commission recommended Widdison’s license

be suspended for one hundred twenty days. Upon our de novo review, we

find that Widdison violated multiple disciplinary rules and impose a

ninety-day suspension of Widdison’s license to practice law.

      I. Background Facts and Procedural History.

      A. Overview. Harold Widdison has been an Iowa attorney since

June 16, 1995. Widdison maintains a solo private practice law firm in

Sioux City. He is an experienced and respected attorney. Widdison has

not had a prior disciplinary history.

      Widdison and his former spouse, Amy Dendy, were divorced in 2015.
In the divorce proceedings, the parties entered into a settlement agreement

filed on January 20, 2015. The district court entered a divorce decree that

same day. As part of the settlement agreement, Dendy became the sole

owner of a 50% interest in an apartment complex that had previously been

owned jointly by Widdison and Dendy. Widdison and Dendy entered into

a settlement agreement which mutually released all claims they might

have against each other. Joint child custody was awarded.
                                      3

      B. Allegations of Disciplinary Board.

      1. Introduction.   On April 21, 2020, the Iowa Supreme Court

Attorney Disciplinary Board filed a two-count complaint against Widdison.

In count I, the Board alleged a series of ethics violations in connection with

his conduct during postdivorce litigation. In count II, the Board alleged

Widdison engaged in various trust account violations.

      2. Ethical violations related to postdivorce litigation. In count I, the

Board alleged ethical violations arising from four separate events. First,

according to the Board, Widdison prosecuted a frivolous claim for past

attorney fees against his former spouse and Northpark, a limited liability

company wholly owned by his former spouse. Second, the Board asserted

that Widdison sought to recuse the magistrate hearing his attorney fees

claim by making a false allegation that she had a conflict of interest which

disqualified her from hearing the case. Third, the Board claimed that in a

modification proceeding, Widdison threatened potential witnesses by

sending a letter to several witnesses, purportedly addressed to the judge

in the case that claimed negative information would be revealed against

the witnesses if they were subject to cross-examination. Fourth, the Board

alleged that in the modification proceeding, Widdison falsely claimed that
the judge handling the matter told the parties that “she was suffering some

form of brain cancer and that the Court’s decision will take a long time to

issue.” When the court characterized Widdison’s statement as “false” or

“not truthful,” the Board stated that Widdison sought to strike the court’s

references. The Board claimed that Widdison repeated his false claims in

several other documents filed with the court.

      Based on the above conduct, the Board alleged that Widdison

violated Iowa Rules of Professional Conduct 32:3.1 (frivolous defenses or

proceedings), 32:3.3(a)(1) (false statement of fact or law to a tribunal),
                                      4

32:8.2(a) (false or reckless statements concerning a judge), and 32:8.4(c)

(dishonesty, fraud, deceit, or misrepresentation).

      3. Ethical violations related to trust accounts.    In count II of the

complaint, the Board alleged that on December 18, 2018, an auditor for

the Iowa Supreme Court Client Security Commission (Client Security

Commission) began an audit of Widdison’s client trust account. According

to the Board, auditor Tony A. Bennett found six negative client account

balances, one due to a timing issue regarding receipt of funds, with the

remaining five accounts showing a negative balance of $293.61.            The

Board further asserted that it found seven stale client accounts without

activity in over a year with a combined balance of $2605.94. The Board

asserted that Widdison either withdrew the funds to pay outstanding

balances or refunded the amounts to the clients.

      On December 13, 2019, the Board stated it received information

about Widdison’s accounts from the Client Security Commission.            The

Board asserted it provided Widdison with notice of the complaint on

December 17. According to the Board, Widdison denied that he was out

of compliance with any trust account rules and denied the summary of the

audit results prepared by the Client Security Commission.
      Based on the above allegations, the Board charged Widdison with

violation of Iowa Rules of Professional Conduct 32:1.15(a) (separate funds

for client property), 32:1.15(d) (prompt delivery of client funds), 32:1.15(f)

(trust accounts governed by chapter 45 of the Iowa Court Rules), and

32:8.1(a) (lawyer in connection with disciplinary proceeding shall not

knowingly make a false statement of material fact), and Iowa Court Rule

45.2(2) (prompt delivery of funds client is entitled to receive and provide a

full accounting).
                                      5

      C. Hearing Before the Grievance Commission.                The Iowa

Supreme Court Grievance Commission held a hearing on the Board’s

complaint on September 14 and 15, 2020.             The commission heard

testimony from twelve witnesses, including Chief Judge Duane Hoffmeyer,

Judge Nancy Whittenburg, and Magistrate Jenny Winterfeld. Both sides

introduced exhibits.

      D. Findings of Fact, Conclusions of Law, and Recommended

Sanctions.

      1. Overview. The commission filed its findings of fact, conclusions

of law, and recommended sanctions in a thorough and detailed forty-five-

page document. The commission found multiple violations of our ethical

rules related to Widdison’s postdivorce litigation activity.

      2. Postdivorce litigation activity. On the Board’s allegations related

to Widdison’s conduct during his postdivorce litigation, the commission

found that Widdison knew that the facts and law precluded him from

making the claim for attorney fees against Dendy and Northpark, that he

had no basis in law or fact to bring the action, and that he had an ulterior

motive to harm Dendy. The commission concluded that the Board had

proved by a convincing preponderance of the evidence that the conduct of
Widdison in prosecuting the attorney fees action violated Iowa Rule of

Professional Conduct 32:3.1.

      The commission also made adverse findings and conclusions in

connection with Widdison’s effort to disqualify Magistrate Winterfeld in the

small claims action. The commission found that Widdison’s claim that

Northpark “is a client of the Klay Law Firm” was without any factual basis.

The commission found that the source of Widdison’s information was

unknown, and that in any event he did nothing to ascertain the facts

supporting the allegations.     While Widdison testified that he had a
                                     6

conversation with Klay Law Firm attorney Brad De Jong about the alleged

conflict,   the   commission     found   the   testimony   so     vague    and

unsubstantiated that it concluded the conversation never took place. The

commission concluded that in Widdison’s baseless charge of a conflict, the

Board proved by a convincing preponderance of the evidence that

Widdison violated rule 32:3.1.

      Additionally,   the   commission     made    adverse      findings   and

conclusions against Widdison in connection with his repeated claim that

Judge Whittenburg had stated that it would take her some time to get out

a ruling in the modification action because she had been suffering from

brain cancer.      At the hearing, the commission found that Judge

Whittenburg testified convincingly that she did not make the statement

and that her cancer was resolved years before the time Widdison claims

she made the statement. While Widdison’s wife corroborated Widdison’s

testimony, the commission found her testimony not believable and

rehearsed. Even after being presented with the truth, Widdison repeated

his claim in multiple court filings.      As to the later statements, the

commission had no doubt that the statements were false. As a result, the

commission determined that the Board proved by a convincing
preponderance of the evidence that Widdison’s conduct violated rule

32:3.3(a)(1). The commission also found a violation of rule 32:3.3(a)(1)

based on Widdison’s assertion that Chief Judge Hoffmeyer misspoke when

he stated that Judge Whittenburg returned to the bench in late 2013.

      Finally, the commission made adverse findings and conclusions

against Widdison in connection with his sending potential witnesses

Ploeger and Lammers a letter purportedly addressed to Judge Whittenburg

suggesting that if witnesses appeared at the hearing, negative information

would come out on cross-examination. The commission found that the
                                      7

letter was never sent to Judge Whittenburg and that Widdison had no

explanation for it. According to the commission, Widdison was clearly

trying to mislead and intimidate witnesses for the opposing party the week

before trial. As a result, the commission found that the Board proved by

a convincing preponderance of the evidence that Widdison violated rule

32:8.4(c).

       3. Trust fund violations. The commission was not impressed with

the Board’s evidence regarding the trust fund rule violations.           The

commission found that Widdison had been sloppy in his accounting

practices but there was no conversion of client property and Widdison had

no intent to enrich himself at his clients’ expense. The commission noted

that   the   Board’s   auditor   indicated that   the   errors   were   minor

mathematical errors common to sole practitioners around the state. The

commission concluded that with respect to alleged trust fund violations,

the Board failed to show by a convincing preponderance of the evidence

any violation of our disciplinary rules related to management of trust

funds.

       4. Sanctions.    As required by our precedents, the commission

considered aggravating and mitigating factors and our caselaw in
determining the level of recommended sanction. As aggravating factors,

the commission noted that there were multiple rule violations and that

there was harm to Dendy and to the judicial system through the pursuit

of meritless claims.      The commission further noted that Widdison

persistently repeated falsehoods. The commission also cited his failure to

learn from prior audits of his trust accounts.          The most egregious

aggravating factor, according to the commission, was his untruthful and

evasive testimony at the commission hearing.
                                        8

      As mitigating factors, the commission noted that Widdison had no

prior discipline. The commission further found that Widdison exhibited

remorse. The commission also found that Widdison is an experienced

attorney working in northwest Iowa, an underserved area of the state.

      The commission engaged in a review of our disciplinary cases related

to sanctions. Among other cases, the commission cited Iowa Supreme

Court Attorney Disciplinary Board v. Sporer, 897 N.W.2d 69, 85–87 (Iowa

2017) (imposing six-month suspension for violation of disciplinary rules

for misconduct involving a frivolous claim and false statements); Iowa

Supreme Court Attorney Disciplinary Board v. Rhinehart, 827 N.W.2d 169,

180–82 (Iowa 2013) (imposing a sixty-day suspension for violation of

disciplinary   rules   arising   from   misconduct    including   fraud   and

inexcusable delay in returning client funds); Iowa Supreme Court Attorney

Disciplinary Board v. Weaver, 750 N.W.2d 71, 77–78 (Iowa 2008) (imposing

a three-month suspension where attorney made false statement to

newspaper regarding a judge); Iowa Supreme Court Board of Professional

Ethics & Conduct v. Ronwin, 557 N.W.2d 515, 521–22 (Iowa 1996)

(per curiam) (revoking an attorney’s license for falsely accusing judges of

“deliberately lying” and conduct that amounted to obstruction of justice).
      Based on the aggravating and mitigating factors, and a review of our

caselaw, the commission concluded that Widdison’s license to practice law

should be suspended for one hundred twenty days.

      E. Issues on Appeal. Neither party filed an appeal in this matter,

but both parties filed statements regarding the appropriate sanction. The

Board urges us to impose the one hundred twenty-day suspension

recommended by the commission.              Widdison urges us to reduce the

sanction to a private admonition.
                                     9

      II. Standard of Review.

      We review factual findings of the commission de novo. Iowa Ct. R.

36.21(1); Comm. on Pro. Ethics & Conduct v. Baker, 492 N.W.2d 695, 700–

01 (Iowa 1992) (“Although Baker did not appeal, we still review de novo the

record made before the commission. We independently decide the matter

and take appropriate action on it.” (citation omitted)). “We give respectful

consideration to commission findings, especially when considering

credibility of witnesses, but are not bound by them.” Iowa Sup. Ct. Att’y

Disciplinary Bd. v. Said, 953 N.W.2d 126, 142 (Iowa 2021). The Board

must prove attorney misconduct charges by a convincing preponderance

of the evidence which is a burden higher than the traditional

preponderance of the evidence of most civil cases but lower than the

beyond the reasonable doubt standard of a criminal prosecution. Id.; Iowa

Sup. Ct. Att’y Disciplinary Bd. v. Moothart, 860 N.W.2d 598, 603 (Iowa

2015). The burden is less stringent than a clear and convincing evidence

standard. Said, 953 N.W.2d at 142; Moothart, 860 N.W.2d at 603. We

“may impose a lesser or greater sanction than the discipline the grievance

commission recommends.” Iowa Ct. R. 36.21(1); see also Iowa Sup. Ct.

Att’y Disciplinary Bd. v. Rhinehart, 953 N.W.2d 156, 160 (Iowa 2021).
      III. Discussion.

      A. Introduction. In engaging in our de novo review, we note that

the commission in this case has made specific credibility findings with

respect to witnesses that appeared before it. The commission found that

the testimony of Widdison and his spouse were not credible. Conversely,

the commission found the Board’s witnesses to be credible. Such findings,

of course, are not determinative, but are entitled to respectful

consideration by the court.      Iowa Sup. Ct. Att’y Disciplinary Bd. v.
                                       10

Arzberger, 887 N.W.2d 353, 367 (Iowa 2016); Iowa Sup. Ct. Att’y

Disciplinary Bd. v. Clarity, 838 N.W.2d 648, 659 (Iowa 2013).

      We begin our discussion on the merits by providing the legal

framework for the alleged violations of our disciplinary rules. We then

apply the facts of the case to the legal framework to determine whether the

Board proved by a convincing preponderance of the evidence that

Widdison violated the ethical rules.

      B. Legal Framework.

      1. Iowa Rule of Professional Conduct 32:3.1 (frivolous proceedings).

This rule relates to meritorious claims and contentions, and provides:

             A lawyer shall not bring or defend a proceeding . . .
      unless there is a basis in law and fact for doing so that is not
      frivolous, which includes a good faith argument for an
      extension, modification, or reversal of existing law.

Iowa R. Prof’l Conduct 32:3.1.

      We have stated that in order to comply with the rule, the attorney

must present an “arguably meritorious claim[] to the court.” Iowa Sup. Ct.

Att’y Disciplinary Bd. v. Daniels, 838 N.W.2d 672, 678 (Iowa 2013). The

comments to the rule make it clear that an action or filing is not frivolous

“merely because the facts have not first been fully substantiated or
because the lawyer expects to develop vital evidence only by discovery.”

Iowa R. Prof’l Conduct 32:3.1, cmt. [2]. The comment makes clear that

what is required of lawyers “is that they inform themselves about the facts

of their clients’ cases and the applicable law and determine that they can

make good faith arguments in support of their clients’ positions.” Id.

      2. Iowa Rule of Professional Conduct 32:3.3(a)(1) (false statements of
law or fact before a tribunal).   This rule provides: “A lawyer shall not

knowingly . . . make a false statement of fact or law to a tribunal or fail to
                                    11

correct a false statement of material fact or law previously made to the

tribunal by the lawyer[.]” Iowa R. Prof’l Conduct 32:3.3(a)(1).

      The comments to the rule make clear that a lawyer is not required

to present an impartial exposition of law or to vouch for evidence admitted

in a cause, but the lawyer “must not allow the tribunal to be misled by

false statements of law or fact or evidence that the lawyer knows to be

false.” Id. at cmt. [2].

      Under the rule, “knowing” means “actual knowledge of the fact in

question” and can “be inferred from circumstances.” Id. r. 32:1.0(f); see

also Iowa Sup. Ct. Att’y Disciplinary Bd. v. Barnhill, 847 N.W.2d 466, 486

(Iowa 2014). “[T]he omission of information by a lawyer can [also] give rise

to a false statement to the court.” Daniels, 838 N.W.2d at 677.

      3. Iowa Rule of Professional Responsibility 32:8.2(a) (false or

reckless statements regarding a tribunal). This rule provides:

             A lawyer shall not make a statement that the lawyer
      knows to be false or with reckless disregard as to its truth or
      falsity concerning the qualifications or integrity of a judge,
      adjudicatory officer, or public legal officer, or of a candidate
      for election or appointment to judicial or legal office.

Iowa R. Prof’l Conduct 32:8.2(a).
      We established a three-step process for considering violations of this

rule in Iowa Supreme Court Attorney Disciplinary Board v. Attorney Doe

No. 792, 878 N.W.2d 189, 194–95 (Iowa 2016).          First, we determine

whether the attorney’s statements are “capable of being proven true or

false.” Id. at 195. Second, we inquire whether the statements are false.

Id. Third, we explore whether the attorney “had an objectively reasonable

basis for making the statements.” Id.

      We explored the contours of the rule in Ronwin, 557 N.W.2d at 520–

23. In Ronwin, an attorney filed a complaint in federal court alleging that
                                    12

multiple judges violated his civil rights, that actions taken by the judges

amounted to a conspiracy, that the judicial district involved was rife with

fraud and corruption, and claimed on appeal that the federal district court

“gave comfort and encouragement to the criminal conduct” of Iowa judges.

Id. at 522. We found a violation of rule 32:8.2(a). In addition, Ronwin

engaged in the filing of frivolous legal actions. Id. at 520. Based on the

egregious nature of Ronwin’s conduct, we revoked his license to practice

law. Id. at 523.

      We have found no Iowa case related to the application of the

disciplinary rule in connection with an effort to recuse a judge. There is,

however, instructive authority from other jurisdictions. In In re Yelverton,

the District of Columbia Court of Appeals held that a motion to recuse

violated a similar local disciplinary rule because the lawyer should have

known that there was no basis to disqualify the judge. 105 A.3d 413, 425–

26 (D.C. 2014).

      And, in State ex rel. Oklahoma Bar Ass’n v. Bednar, the Supreme

Court of Oklahoma found a violation of a similar rule when an attorney

made a motion to recuse the court.        441 P.3d 91, 102 (Okla. 2019)

(per curiam). In particular, the court noted that repeated unsubstantiated
motions to recuse were used by the offending lawyer as a “procedural

weapon designed to run up litigation costs and delay the effect of

judgments entered” and therefore the attorney did not have a good-faith

reason for bringing the motions. Id. at 104.

      4. Iowa Rule of Professional Conduct 32:8.4(c) (dishonesty, fraud,

deceit, or misrepresentation).     This rule states: “It is professional

misconduct for a lawyer to . . . engage in conduct involving dishonesty,

fraud, deceit, or misrepresentation[.]” Iowa R. Prof’l Conduct 32:8.4(c).
                                      13

      We have stated that to find a violation, we must find that “the

attorney acted knowingly, intentionally, or with the aim to mislead.” Iowa

Sup. Ct. Att’y Disciplinary Bd. v. Noel, 923 N.W.2d 575, 588 (Iowa 2019)

(quoting Iowa Sup. Ct. Att’y Disciplinary Bd. v. Guthrie, 901 N.W.2d 493,

498 (Iowa 2017)). This means that “[t]o find a violation of this rule, ‘[the

court] must find “a level of scienter that is more than negligent behavior

or incompetence.” ’ ” Noel, 923 N.W.2d at 587 (quoting Iowa Sup. Ct. Att’y

Disciplinary Bd. v. Suarez-Quilty, 912 N.W.2d 150, 158 (Iowa 2018)). We

have said that “[t]he dispositive question ‘is whether the effect of the

lawyer’s conduct is to mislead rather than to inform.’ ” Id. (quoting Suarez-

Quilty, 912 N.W.2d at 158).

      5. Iowa Rule of Professional Conduct 32:1.15(a) and (d), and Iowa

Court Rule 45.2(2) (trust accounts and client property). These rules relate

to the management of client property by lawyers. Iowa Rule of Professional

Conduct 32:1.15(a) and (d) provide:

            (a) A lawyer shall hold property of clients or third
      persons that is in a lawyer’s possession in connection with a
      representation separate from the lawyer’s own property.
      Funds shall be kept in a separate account.

            ....

             (d) Upon receiving funds or other property in which a
      client or third person has an interest, a lawyer shall promptly
      notify the client or third person. . . . [A] lawyer shall promptly
      deliver to the client or third person any funds or other
      property that the client or third person is entitled to receive
      and, upon request by the client or third person, shall promptly
      render a full accounting regarding such property.

Iowa Court Rule 45.2(2) provides:

      Except as stated in this chapter or otherwise permitted by law
      or by agreement with the client, a lawyer must promptly
      deliver to the client or third person any funds or other
      property that the client or third person is entitled to receive
      and must promptly render a full accounting regarding such
      property.
                                    14

       These rules are meant to “strictly prohibit lawyers from commingling

unearned client funds with their own property.” Clarity, 838 N.W.2d at

655.

       C. Violations of Disciplinary Rules Related to Postdivorce

Litigation.

       1. Frivolous small claims litigation. The Board charged Widdison

with violating Iowa Rule of Professional Conduct 32:3.1 in connection with

the filing and prosecution of his claim that Dendy and Northpark owed his

law firm attorney fees. The claim was originally filed on December 22,

2014. On January 20, 2015, however, Widdison and his spouse filed a

stipulation with the court in the divorce action. The court approved the

stipulation and granted the divorce the same day.         The stipulation

provided that the parties’ 50% ownership in Northpark would be awarded

to Dendy. Under the stipulation, both parties agreed to a settlement and

release of all claims that included any claims: “growing out of the

relationship, marriage or business between them, or any corporation,

partnership, company or entity owned by them, whether such claims or

demands include allegations of tort, negligence, contract claims, or

otherwise.” Notwithstanding the release, Widdison did not dismiss the
claim and it proceeded to trial.

       On June 30, Magistrate Jenny Winterfeld dismissed the claim with

prejudice.    Magistrate Winterfeld found that the plaintiff was fully

compensated for his share of attorney fees arising from services to

Northpark.    Further, Magistrate Winterfeld concluded that any claims

Widdison might have against Dendy were “in direct conflict with the

parties’ Stipulation.”

       Even if there was a good-faith basis for the claim when originally

filed on December 22, 2014, there was no basis for prosecution after the
                                     15

stipulation was executed by the parties and approved by the court in the

divorce action on January 20, 2015. Widdison asserts that he had a good-

faith basis for the claim because his professional corporation is a different

party than Widdison personally. But the release expressly covers claims

by corporations owned by the parties. Like the commission, we find that

the Board proved by a convincing preponderance of the evidence that

Widdison violated rule 32:3.1 for prosecuting the frivolous small claims

action.

      2. Violations related to effort to disqualify the magistrate. Widdison

made a number of attempts to disqualify Magistrate Winterfeld in the small

claims action. On this claim, we find the facts as follows.

      On May 13, 2015, Widdison made an oral motion to disqualify

Magistrate Winterfeld for displaying personal animosity.         Magistrate

Winterfeld responded by stating that she “had no personal bias or

animosity against Attorney Widdison but did not approve of the way

Attorney Widdison was conducting himself in the courtroom.” After the

hearing, Widdison apologized to Magistrate Winterfeld for his behavior.

      But, on May 29, Widdison filed a motion for judicial recusal,

restating his claim that Magistrate Winterfeld demonstrated animosity
toward him, but further asserting that:

      The presiding Magistrate is employed or associated with the
      Klay Firm. . . . Defendant Northpark Apartments of Sheldon
      LLC is a client of the Klay Law Firm. . . . [T]here is a direct
      conflict of interest because the Defendant is a client of
      Magistrate’s law firm.

      At the commission hearing, Widdison claimed that his May 29,

pleading was supported by a conversation he had with the managing

partner of the Klay firm, Brad De Jong. According to Widdison, De Jong

confirmed that Northpark was a client of the firm. Although Widdison
                                     16

claimed at the commission hearing that the Klay firm “did multiple things”

for Northpark, he could not provide specifics.

      On June 24, Magistrate Winterfeld issued an order on the recusal

motion. Magistrate Winterfeld stated that a lawyer with the Klay firm in

2008 had prepared a notice to quit for Northpark in a closed matter.

Magistrate Winterfeld noted that she joined the firm in 2012, well after the

representation had ceased. Magistrate Winterfeld noted that prior to being

appointed in the case, a conflict check was conducted at the Klay firm

indicating that neither party was an active or current client of the firm.

      The Board charged that Widdison’s effort to disqualify Magistrate

Winterfeld in the small claims action violated rule 32:3.1 by bringing a

frivolous disqualification motion, rule 32:3.3(a) by making a false

statement of fact or law to a tribunal, rule 32:8.2(a) by making a false

statement regarding the qualifications or integrity of a judge, and rule

32:8.4(c) by engaging in professional misconduct involving dishonesty,

fraud, deceit, or misrepresentation.      The commission concluded that

Widdison violated rules 32:3.1 and 32:3.3(a)(1).

      The record before the commission reveals that Widdison filed a bare-

bones motion for recusal against Magistrate Winterfeld. He alleged that
Northpark “is a client of the Klay Law Firm,” that Magistrate Winterfeld “is

employed or associated with the Klay Firm,” and that she failed to disclose

these facts. Her failure to disclose, according to Widdison, would create

questions of her impartiality due to conflict of interest. After Magistrate

Winterfeld overruled Widdison’s motion and explained that her firm was

only engaged in unrelated and completed representation in 2008, well

before she joined the Klay firm in 2012, Widdison dropped the matter.

      Widdison’s motion to recuse Magistrate Winterfeld was legally

insufficient, but he was not in possession of all the facts. The Klay firm
                                     17

had represented Northpark in the past on a small matter. Importantly,

however, Widdison dropped the issue after Magistrate Winterfeld disclosed

the facts. Although Widdison later indicated in his appellate brief that he

filed a motion to recuse “because the Magistrate had also performed legal

work for Amy and the rental properties in the past,” it is not clear that this

is a reassertion of Widdison’s previous charge or merely a historical

description of past events. Therefore, we find that the Board failed to prove

by a convincing preponderance of the evidence that Widdison’s efforts to

recuse Magistrate Winterfeld violated our disciplinary rules.

      3. Violations of disciplinary rules arising from sending a misleading

letter to witnesses in the modification proceeding. As the commission found

and we confirm based on our de novo review, Widdison prior to the hearing

on the pending modification petition sent what appeared to be a letter

addressed to Judge Whittenburg to two potential witnesses, Ploeger and

Lammers. The letter stated that negative information would be revealed

on cross-examination if the witnesses testified at the hearing. The letter

falsely suggested that it was sent to Judge Whittenburg. Its purpose was

to intimidate the witnesses. When asked why he sent the letter to Ploeger

and Lammers at the hearing, Widdison responded, “I don’t know. I don’t
remember.”      The commission was not impressed with Widdison’s

testimony, and neither are we.

      Based on these facts, we find that the Board proved by a convincing

preponderance of the evidence that Widdison violated rule 32:8.4(c) when

he sent the letter to Ploeger and Lammers that misrepresented that it had

also been sent to Judge Whittenburg.

      4. Violation of disciplinary rules related to an effort to disqualify the

district court judge.   In order to comprehend the course of conduct of

Widdison in connection with his effort to disqualify Judge Nancy
                                     18

Whittenburg, a full understanding of the cascading chronology of

postdivorce litigation is necessary. Based on our de novo review, we find

the facts as follows.

      On April 5, 2016, Widdison’s attorney filed a petition for modification

of child custody, support, and visitation in the divorce proceeding. District

Court Judge Nancy Whittenburg was assigned the matter.                Dendy

responded with an application for rule to show cause in the divorce.

      On February 7, 2017, Judge Whittenburg held a hearing on the

petition for modification. Judge Whittenburg at the end of the hearing told

the parties that because of her caseload, her ruling would be delayed.

Several months later, on May 8, 2017, the court held a hearing on Dendy’s

application to show cause.

      On December 1, Judge Whittenburg entered her order in the

modification proceeding.      Judge Whittenburg overruled Widdison’s

petition to modify child custody, granted Dendy’s request to modify

visitation, and increased the amount of child support to be paid by

Widdison to Dendy.       In addition, the court ordered Widdison to pay

Dendy’s attorney fees.

      On December 7, regarding the motion to show cause, Judge
Whittenburg found Widdison in contempt and sentenced Widdison to

serve two days in jail, subject to being purged by compliance with the

divorce decree within seven days.         Judge Whittenburg again ordered

Widdison to pay Dendy’s attorney fees.

      After receiving an adverse ruling from Judge Whittenburg in the

modification proceeding, Widdison made an appearance on his own behalf

in the proceeding on December 15.
                                    19

      On March 2, 2018, Widdison sought to recuse Judge Whittenburg

from continuing to adjudicate additional matters in the case. Widdison

claimed that:

      At the conclusion of the trial on the Petition for Modification,
      [Judge Whittenburg] disclosed (off the record) to the parties
      that she was suffering some form of brain cancer and that the
      Court’s decision will take a long time to issue.

The March 2 assertion that Judge Whittenburg had brain cancer that

affected her ability to do her work was his first charge against her. Four

days later, Judge Whittenburg issued an order recusing herself, but
stating that Widdison’s assertion that she said brain cancer would delay

her ruling “is not a truthful statement.”

      Widdison was not deterred by Judge Whittenburg’s order.            On

March 7, 2018, he filed a motion to strike and then an amended motion to

strike.   The motion to strike was his second charge against Judge

Whittenburg. Widdison asserted that Judge Whittenburg’s statements in

her March 6 order were “unnecessary and improper” and “intended to

punish [Widdison] for appealing the Court’s [December 1, 2017] ruling.”

According to Widdison, the order was “clearly intended to improperly and

unfairly portray [Widdison] in a negative light to the next judge to be
assigned in this case.” Widdison was now not simply claiming that Judge

Whittenburg was recovering from an illness that slowed her work, but that

she was on a vendetta to punish Widdison.

      On March 9, a hearing on the pending motions was held before Chief

Judge Duane Hoffmeyer.       At the hearing, Chief Judge Hoffmeyer told

Widdison that part of his job was to be aware of how judges are scheduled,
that Judge Whittenburg returned from medical leave on November 1,

2013, and that she had been working full time since that date. Further,

Dendy’s attorney Amanda Van Wyhe filed a resistance to the motion to
                                    20

strike disputing Widdison’s assertions regarding Judge Whittenburg’s

brain cancer as being a cause for delay in issuing a ruling on the matter.

        That same day, Chief Judge Hoffmeyer entered an order that, among

other things, directed the motions to strike back to Judge Whittenburg for

her to determine whether she wished to change anything in her prior order.

Chief Judge Hoffmeyer’s order stated, yet again, that “Judge Whittenburg

had returned to work on November 1, 2013 and had been working full time

since that date.”

        Notwithstanding Judge Whittenburg’s order explaining that the

claims were false and Chief Judge Hoffmeyer’s oral statement and written

order declaring that Judge Whittenburg returned to the bench full time in

November 2013, Widdison did not retreat. A half-hour after Chief Judge

Hoffmeyer filed his report, Widdison filed what he styled “Report to Court

Post March 9th, 2018 hearing.” The “report” contained Widdison’s third

charge against Judge Whittenburg. In the filing, Widdison asserted that

during the March 9 hearing, “opposing counsel did not dispute that some

post-trial statements were made by Judge Whittenburg to the parties

regarding her brain cancer.”     Widdison emphasized that Chief Judge

Hoffmeyer did confirm that Judge Whittenburg had brain cancer in the
past.   At this point, a judge from a different district, Judge James S.

Heckerman, was designated to preside over further proceedings in the

case.

        Meanwhile, Widdison’s appeal proceeded in the appellate courts. In

a filing on April 4, 2018, Widdison made his fourth charge against Judge

Whittenburg. In the document, Widdison claimed that on May 16, 2015,

the date she was appointed to handle the modification matter, that Judge

Whittenburg:
                                     21
      [W]as recovering from brain cancer.             However, Judge
      Whittenburg chose not to disclose this health condition to the
      parties. . . . At the end of the trial and off the record, Judge
      Whittenburg finally discussed that she was recovering from
      brain cancer which would effect how long it would take for her
      to get a Ruling out. On information an belief, . . . [i]t appears
      that Judge Hoffmeyer misspoke when he said that Judge
      Whittenburg returned to the bench on November 1 of 2013,
      because Judge Whittenburg indicated that she returned back
      to work in November 2015.

(Emphasis omitted.)

      On April 5, 2018, Judge Whittenburg entered an order denying

Widdison’s motion to strike. And, also on April 5, Widdison continued the
fight with his fifth charge against Judge Whittenburg, declaring in a

motion to strike Whittenburg’s most recent order that:

      Judge Whittenburg took the liberty of ruling on [Widdison’s]
      Motion to Strike in direct violation of Rule 51:2.7 of the Iowa
      Code of Judicial Conduct. . . . Judge Whittenburg’s April 4th
      ruling also violated Rule 51:2.3 of the Iowa Code of Judicial
      Conduct for the second time. . . . In over twenty-two years of
      practice [Widdison] has never seen such unprofessional
      conduct by a judge. Judge Whittenburg’s April 4th, 2018
      Ruling and Order on Amended Motion to Strike contains
      defamatory statements which constitute libel per se because
      the statements are false, or were made with reckless disregard
      for their truth or falsity.

The April 5 motion to strike represented yet another escalation in
Widdison’s campaign against Judge Whittenburg. He was now declaring

that she violated disciplinary rules, was unprofessional, and engaged in

defamatory statements.

      On April 6, Chief Judge Hoffmeyer issued a calendar entry

emphasizing that Judge Whittenburg returned to work in November 2013

and that any statements that she returned to work “in 2016 [sic] are not

accurate factually.”

      On April 10, Widdison filed a response to the calendar entry

requesting that Judge Heckerman strike some references in Judge
                                     22

Whittenburg’s March 6 order and to strike Judge Whittenburg’s entire

April 4 ruling. This amounted to Widdison’s sixth charge against Judge

Whittenburg. Widdison repeated the claims he made in his April 6 motion

to strike, stating:

      Judge Whittenburg took the liberty of ruling on the
      Respondent’s Motion to Strike in direct violation of Rule
      51:2.7 of the Iowa Code of Judicial Conduct . . . [and] [r]ecused
      Judge Whittenburg’s April 4th ruling also violated Rule 51:2.3
      of the Iowa Code of Judicial Conduct for the second time. . . .
      Judge Whittenburg’s April 4th, 2018 Ruling and Order on
      Amended Motion to Strike contains defamatory statements
      which constitute libel per se because the statements are false,
      or were made with reckless disregard for their truth or falsity.

      Finally, in his amended reply brief in the appellate case, Widdison

made additional assertions regarding Judge Whittenburg. In the context

of disagreeing with her calculation of child support, Widdison asked, “Was

this a symptom of brain cancer?” Widdison claimed in his brief that Judge

Whittenburg’s recusal order made reference to “false statements” but did

not actually identify any “false statements.”       Widdison then asked,

“Symptom of brain cancer?” And, finally, Widdison declared:

      Because the trial Court failed to inform the parties of her brain
      cancer as required by the Iowa Code of Judicial Conduct, the
      trial Court’s Ruling is questionable because there is a
      significant probability the brain cancer impacted the trial
      Court Judge’s memory and intellectual capacity and function.

The amended reply brief was Widdison’s seventh charge against Judge

Whittenburg and now specifically suggested that illness impacted her

ability to do the job.

      Lawyers are all human, of course, and mistakes, including

unjustified attacks or potshots at a judge, occasionally occur by a lawyer

who knows better.        But Widdison’s conduct was not a simple

uncharacteristic error of judgment that could be largely salved by an

expression of remorse.      Widdison launched a deliberate campaign,
                                     23

stretched over a several-month period, where he repeatedly attacked

Judge Whittenburg. It commenced when she ruled adversely to Widdison

in the modification action and it extended into the appellate courts with

increasingly shrill language.

      And so it is not just a matter of piling on. Over time, the assertions

became qualitatively more troubling.          Widdison’s statements first

suggested that illness delayed a ruling in his case. Not very attractive, but

not severe either. But it escalated from there. Widdison had dug the

proverbial hole, and instead of stopping when the jig was up, he kept

digging. In the end, he was questioning Judge Whittenburg’s integrity,

accusing her of violating ethical rules, claiming she committed libel per se,

and implied that her brain cancer affected the quality of her work. Even

if Widdison could have made his initial statement without “knowing” its

falsity, he certainly violated the rule by not abandoning the argument after

Judge Whittenburg and Chief Judge Hoffmeyer set the record straight.

The facts regarding Judge Whittenburg’s health were false and after

statements by Judge Whittenburg and Chief Judge Hoffmeyer, Widdison

had no objectively reasonable basis for continuing to make the statements

about Judge Whittenburg.
      We come to the conclusion that Widdison’s conduct is simply

unacceptable for an Iowa lawyer. Obviously, his conduct drained judicial

resources. Although all of us in the judicial branch must be prepared for

criticism, fair and unfair, the unsubstantiated attacks on a judicial officer

from an Iowa lawyer in this case are beyond the pale.

      We find that the Board proved by a convincing preponderance of the

evidence that Widdison violated rules 32:3.3(a)(1) and 32:8.2(a) by making

a false statement and then failing to correct the statement attacking the

qualifications and integrity of a judge.
                                    24

      D. Violations Related to the Client Trust Accounts. The Board’s

complaint    against   Widdison   included   several   violations   of   client

safekeeping of property under Iowa Rule of Professional Conduct

32:1.15(a) and (d), and Iowa Court Rule 45.2(2). Although the commission

dismissed the charges related to trust accounts and the Board has not

appealed, the entire matter is still before us.        Iowa Sup. Ct. Att’y

Disciplinary Bd. v. Howe, 706 N.W.2d 360, 364–65 (Iowa 2005). On the

trust account issues, we find the facts as follows.

      In December 2018, Tony A. Bennett, an auditor for the Client

Security Commission, commenced an audit of Widdison’s client trust

account. As a result of the audit, Bennett identified a difference between

the client account balances and the check register balance of $2899.01.

Bennett concluded that the difference resulted from manual records that

were not current.

      Bennett also identified six negative client balances. He determined

that the negative balances resulted from Widdison inputting in his records

funds received in one month but not depositing the funds until the

following month.

      Bennett also identified seven stale client account balances without
activity for a year. Once the balances were identified, Widdison either

withdrew and applied the balances to outstanding fees or refunded them

to the clients.

      In his response to the Board’s complaint regarding alleged

disciplinary violations, Widdison asserted about the 2018 audit that,

among other things, there were no “stale client balances” and that there

were no negative client balances.

      The Board asserts that Widdison made false statements when he

told the commission that there were no stale client balances, no negative
                                     25

client balances, and no lost accountability of client funds.    Widdison

testified that he meant the statements to apply at the conclusion of the

2018 audit after he had an opportunity to engage in the repairs necessary

to bring his accounts into compliance. While Widdison’s choice of words

in his response to the Board was questionable, we do not find that the

Board proved by a convincing preponderance of the evidence a knowing

misrepresentation in violation of rule 32:8.1(a).

      We find that the Board proved by a convincing preponderance of the

evidence that Widdison violated rules 32:1.15(d) and 45.2(2) when he

failed to promptly return unused retainer fees to clients. Once a client

matter is closed, an attorney must promptly return the funds. Here, the

balances were relatively small (ranging from $24.51 up to $1210.70) and

were fully refunded to the clients.    Because Widdison failed to return

unused client funds for over one year after the matters were closed, he

violated the rules. We do not believe Widdison’s actions demonstrated an

intent to enrich himself or to harm his clients nor do we find that he

engaged in intentional misconduct related to the stale client accounts.

      We do not, however, find that Widdison violated rule 32:1.15 in the

management of his client trust accounts as far as the negative account
balances or the small discrepancies between manual and electronic

records. The Client Security Commission’s auditor agreed that Widdison’s

errors were minor mathematical errors and were common to sole

practitioners around the state. After Widdison was made aware of the

irregularities, he took corrective action.   We do not quibble with the

commission’s characterization of Widdison’s trust accounting as “sloppy,”

but there was no evidence that Widdison engaged in intentional

misconduct related to trust account matters and no client harm occurred

from the accounting irregularities. We wish, of course, that client trust
                                     26

accounts never contain any errors, but such a goal is not realistic and is

not demanded by our ethical rules.

      E. Sanctions.

      1. Overview.    When determining the severity of sanctions to be

imposed for violation of disciplinary rules, we review the “totality of facts

and circumstances” in each case. Iowa Sup. Ct. Att’y Disciplinary Bd. v.

Deremiah, 875 N.W.2d 728, 737 (Iowa 2016). We will consider “the nature

of the violations, the need for deterrence, protection of the public,

maintenance of the reputation of the bar as a whole, and the attorney’s

fitness to continue practicing law, as well as any aggravating or mitigating

circumstances.” Iowa Sup. Ct. Att’y Disciplinary Bd. v. Bartley, 860 N.W.2d

331, 337 (Iowa 2015).

      The Board endorses the commission’s sanction of a one hundred

twenty-day suspension. The Board emphasizes that although there was

no client harm, there was harm to Dendy in the small claims matter and

that scarce judicial resources were used because of Widdison’s

misconduct.     The Board emphasizes the persistence of Widdison’s

behavior as an aggravating factor.

      Widdison argues for a private reprimand as the appropriate
sanction. He notes that he has been active in various bar association

activities, has participated in pro bono representation, and has been active

in community affairs. He cites the trauma of his divorce and the loss of

his father as mitigating factors that clouded his judgment. He notes that

he “should have dropped the cancer issue” and “hope[s] that Judge

Whittenburg can forgive [his] misunderstanding and accept [his] sincere

apology.” He states that even a short suspension would have a devastating

impact on his practice and would prejudice his clients, some of whom are

indigent Iowans.
                                     27

      2. Aggravating factors.     The Board asserts several aggravating

factors. Multiple rule violations may give “rise to more serious sanctions.”

Iowa Sup. Ct. Att’y Disciplinary Bd. v. Parrish, 925 N.W.2d 163, 181 (Iowa

2019).   “[S]ubstantial experience in the practice of law is another

aggravating factor.” Id. Here, we have found violations of rules 32:3.1,

32:3.3(a), and 32:8.4(c).   We have stated that noncompliance with the

technicalities of the client trust account rules carry a lesser sanction than

conversion of client funds. Iowa Sup. Ct. Att’y Disciplinary Bd. v. Cepican,

861 N.W.2d 841, 844 (Iowa 2015). Considering Widdison’s violations of

the client trust account rules were minor, unintentional, and did not

create client harm, we do not find that his violation of rules 32:1.15 or

45.2(2) provide a significant basis for enhanced sanctions.

      Another aggravating factor is Widdison’s persistence in his

prosecution of the small claims action and in his efforts to attack Judge

Whittenburg. We have previously stated that an attorney’s persistence “in

perpetuating his falsehood is a remarkable aggravating factor” when an

attorney had multiple opportunities to correct the misconduct “but instead

simply dug himself into a progressively deeper ethical pit.” Iowa Sup. Ct.

Att’y Disciplinary Bd. v. McGinness, 844 N.W.2d 456, 466 (Iowa 2014)
(suspending attorney’s license for six months for repeatedly lying to

opposing counsel and to the district court about a falsified certificate of

service). Widdison similarly had opportunities to recant allegations but

continued his course.

      Finally, we agree with the commission’s determination that

Widdison’s testimony during the disciplinary hearing was either evasive or

untruthful and constitutes an aggravating factor. Iowa Sup. Ct. Bd. of Pro.

Ethics & Conduct v. Tofflemire, 689 N.W.2d 83, 92 (Iowa 2004).           The

commission found Widdison’s performance as a witness the most
                                      28

egregious aggravating factor. We also find Widdison calling his wife as a

witness to restate his false position was a troublesome tactic that

aggravates Widdison’s misconduct.

      3. Mitigating factors. We have held that a clean disciplinary record

is a mitigating factor.    Iowa Sup. Ct. Bd. of Pro. Ethics & Conduct v.

Williams, 675 N.W.2d 530, 533 (Iowa 2004).          Widdison has not been

previously disciplined in more than two decades of practice.

      An attorney’s acceptance of responsibility is also a mitigating factor.

Tofflemire, 689 N.W.2d at 93. Widdison gets marginal consideration here.

Widdison admitted at the disciplinary hearing that if he “had to do it all

over again [he] would not have sent the letter out” to Ploeger and Lammers.

In his statement regarding appropriate sanctions, Widdison said that he

“should have dropped the cancer issue and not pursued it” and hopes that

Judge Whittenburg can forgive him for his misconduct. He continues to

believe, however, that his small claims action was made in good faith. And,

he asserts that Magistrate Winterfeld was “legally incorrect on the conflict

of interest issue.”

      Finally, in his statement regarding sanctions, Widdison said that

since the events of this matter he has received counseling. We have found
seeking counseling a mitigating factor in disciplinary proceedings. Iowa

Sup. Ct. Att’y Disciplinary Bd. v. Turner, 918 N.W.2d 130, 156 (Iowa 2018).

      4. Appropriate      sanction.    For   attorney   misrepresentations,

depending on the severity, we have previously sanctioned anywhere from

a reprimand to license revocation. Bartley, 860 N.W.2d at 338. In Sporer,

an attorney violated rules 32:3.1, 32:3.3(a)(1), and 32:8.4(c) for asserting

a frivolous claim, testifying that he believed the claim, and falsely claiming

that he sent a letter to an opposing counsel that he did not, and we

suspended the attorney’s license for six months. 897 N.W.2d at 85–91.
                                      29

The sanction was mitigated by the attorney’s cooperation but aggravated

by his experience, multiple rule violations, and prior disciplinary history.

Id. at 90.

      In Rhinehart, we found that an attorney violated rule 32:8.4(c) and

(d), in addition to rules related to client property, during his dissolution of

marriage proceeding when he committed extrinsic fraud after failing to

deposit disputed funds into a trust account. 827 N.W.2d at 180–82. The

nature of the violations were aggravating factors, primarily an inexcusable

delay in returning client funds, and the attorney’s lack of prior disciplinary

history as well as a “general reputation for being a hardworking, highly

competent, zealous advocate” were both mitigating factors. Id. at 183. We

suspended the attorney’s license for sixty days. Id.

      For violations of rule 32:8.2(a), we have given sanctions ranging from

admonishment to revocation.       In Weaver, we suspended an attorney’s

license for three months because he made a false statement to a

newspaper that a judge who presided over the attorney’s OWI offense was

personally biased against the attorney and was dishonest about the reason

for imposing the particular sentence on the attorney. 750 N.W.2d at 77–

78, 92.      In Ronwin, we revoked an attorney’s license after he falsely
accused judges of “deliberately lying” and that one of the judge’s actions

amounted to obstruction of justice. 557 N.W.2d at 521, 523. In Committee

on Professional Ethics & Conduct v. Horak, we reprimanded an attorney for

falsely stating in a court document that the judge was participating in a

conspiracy with the opposing counsel against the attorney because the

judge allowed an ex parte order authorizing an amended pleading. 292

N.W.2d 129, 130 (Iowa 1980) (en banc).

            Attorney disciplinary proceedings are not designed to
      punish, but rather to determine the fitness of an officer of
      court to continue in that capacity, to insulate the courts and
                                      30
        the public from those persons unfit to practice law, to protect
        the integrity of and the public confidence in our system of
        justice, and to deter other lawyers from engaging in similar
        acts or practices.

Comm. on Pro. Ethics & Conduct v. Vesole, 400 N.W.2d 591, 593 (Iowa

1987) (quoting Comm. on Pro. Ethics & Conduct v. Borchart, 392 N.W.2d

491, 492 (Iowa 1986) (en banc)). It is not the case that an attorney gets

one free pass because they have not been previously disciplined nor should

the attorney get a free pass because of a difficult situation in their personal

life.

        Finally, we observe that the problems in this case would likely have
been avoided if Widdison had not decided to represent himself in matters

related to a stressful divorce. This case is a textbook example of why in

difficult emotionally challenging circumstances the assistance of a

qualified and objective lawyer is desirable in light of the risk that a pro se

lawyer with clouded judgment will cross the Rubicon of our ethical rules

and then double down on resulting misconduct.

        After considering the entire record, the mitigating and aggravating

factors, and our relevant precedent, we conclude that Widdison’s license

to practice law should be suspended for ninety days.
        IV. Conclusion.

        For the foregoing reasons, we find that Widdison violated Iowa Rules

of Professional Conduct 32:3.1, 32:3.3(a)(1), 32:8.2(a), 32:8.4(c), and

32:1.15(d), and Iowa Court Rule 45.2(2).        We suspend his license to

practice law for ninety days. The suspension will continue indefinitely for

the minimum of ninety days and until we approve Widdison’s written

application for reinstatement.     Iowa Ct. R. 34.23(1).    This suspension
applies to all facets of the practice of law. Id. r. 34.23(3). Widdison must

comply with the client and counsel notification requirements of Iowa Court
                                31

Rule 34.24. Costs are taxed against Widdison pursuant to Iowa Court

Rule 36.24(1).

      LICENSE SUSPENDED.